        The parties agree that complete diversity exists between the parties in this case: Plaintiff

is a citizen of Florida, Defendant Waizenneger is a citizen of Tennessee, and Defendant M.

Falanga Trucking, LLC, is a citizen of New York.1 Pl. Mem. at 4, ECF No. 9; Def. June 19

Decl., ECF No. 15. The sole issue is whether the amount in controversy exceeds $75,000. The

complaint in this case does not specify the amount of damages sought. See Compl. ¶¶ 16–17. It

states only that Plaintiff seeks “damages in an amount exceeding the monetary jurisdictional

limits of all lower courts [below the New York Supreme Court] which would otherwise have

jurisdiction.” Id. at 6. Where “the complaint does not specify the particular amount of damages

sought, the Court looks to the facts alleged in the complaint, along with those alleged in the

removal papers, to determine whether it appears to a reasonable probability that the jurisdictional

amount has been reached.” Robinson v. Berkshire Life Ins. Co. of Am., No. 18 Civ. 7689, 2019

WL 1614831, at *2 (S.D.N.Y. Apr. 16, 2019) (internal quotation marks and citation omitted).

        Defendants here have not presented sufficient allegations or evidence to show a

reasonable probability that the amount in controversy in this case exceeds $75,000. Their notice

of removal asserts that the amount-in-controversy requirement is likely met because Plaintiff’s

complaint alleges that he was “rendered sick, sore, lame and disabled; was caused to suffer great

pain; was internally and externally injured; and will continue to endure great pain and suffering

as well as unspecified damages.” Notice of Removal ¶ 5; Compl. ¶ 15 (alleging substantially

identical injuries). But courts in this circuit have repeatedly been confronted with allegations of

injury virtually identical to these, and have repeatedly held that, standing alone, such boilerplate

assertions do not create a reasonable probability that the amount-in-controversy requirement is

met. See, e.g., Bonnet v. Roig, No. 19 Civ. 5397, 2019 WL 5291207, at *2 (E.D.N.Y. Oct. 18,


1
 The two members of M. Falanga Trucking, LLC, are Margaret Falanga and James Falanga; both are domiciled in
New York. Def. June 19 Decl. ¶ 5, ECF No. 15.
                                                     2
2019) (“Plaintiff’s general allegations that she ‘was severely injured, bruised and wounded, some

of which injuries are permanent in nature and duration, suffered, still suffers and will continue to

suffer for some time physical pain and bodily injuries and became sick, sore, lame and disabled

and so remained for a considerable length of time’ . . . are not enough.”); Anderson v. Keystone

Freight Corp., No. 19 Civ. 5381, 2019 WL 5291173, at *2 (E.D.N.Y. Oct. 18, 2019) (holding

same for identical allegations); Burley v. Target Dep't Store, Inc., No. 17 Civ. 1193, 2017 WL

1030711, at *2 (E.D.N.Y. Mar. 15, 2017) (“[T]he Court is left to guess at the amount in

controversy based on the [c]omplaint’s boilerplate allegation that Plaintiff ‘was rendered sick,

sore, lame and disabled, was caused to suffer great pain, was and is internally and externally

injured, will continue to endure great pain and suffering, and has sustained and will continue to

sustain special damages.’ Such a barebones, general pleading does not suffice to establish that

this action involves an amount in controversy adequate to support federal diversity jurisdiction.”

(brackets and citation omitted)); Valente v. Garrison From Harrison LLC, No. 15 Civ. 6522,

2016 WL 126375, at *2 (E.D.N.Y. Jan. 11, 2016) (“[T]he [c]omplaint’s boilerplate allegations

that Plaintiff ‘sustained severe personal injuries, was rendered sick, sore, lame and disabled,

required medical attention, suffered pain, will continue to suffer and will require medical

attention in the future’ . . . do not suffice to establish that this action involves an amount in

controversy adequate to support federal diversity jurisdiction.”). The same goes for allegations

that the amount in controversy exceeds the jurisdictional limit of courts inferior to the New York

Supreme Court, or that plaintiff suffered “a greater economic loss” or “serious injury” as defined

by New York Insurance Law § 5102. See, e.g., Bonnet, 2019 WL 529107, at *2; Anderson, 2019

WL 5291173, at *2; Wright v. JB Hunt Transp. Inc., No. 19 Civ. 2414, 2019 WL 1936725, at *2




                                                   3
(E.D.N.Y. May 1, 2019); Johnson-Kamara v. W. Chacon Trucking, No. 05 Civ. 9900, 2006 WL

336041, at *2 (S.D.N.Y. Feb. 9, 2006).

        Beyond those allegations, Defendants seek to establish jurisdiction based on Plaintiff’s

silence regarding the amount of damages he is seeking, and suggest that Plaintiff could easily

obviate the question of whether the amount-in-controversy requirement is met by stipulating that

he will not seek more than $75,000 in damages. Def. Mem. at 5–6, ECF No. 10; Def. April 10

Decl. ¶¶ 5, 9, ECF No. 11. In support of this argument, Defendants rely on Felipe v. Target

Corp., 572 F. Supp. 2d 455, 459 (S.D.N.Y. 2008), and Juarbe v. Kmart Corp., No. 5 Civ. 1138,

2005 WL 1994010, at *2 (S.D.N.Y Aug. 17, 2005). They argue that in both cases courts in this

district drew an inference that the amount in controversy exceeded $75,000 because the plaintiffs

were unwilling to stipulate that they sought less than that amount in damages. Def. Mem. at 5–6.

But Felipe and Juarbe differ in crucial ways from this case. In both of those cases, the

defendants “attempted to seek an agreement with plaintiff’s counsel to limit plaintiff's damages

to $75,000,” and the plaintiff refused. Felipe, 572 F. Supp. 2d at 459; Juarbe, 2005 WL

1994010, at *1 (“Defendant offered to stipulate to remand the case to state court if plaintiff

would agree to limit her total recovery to $75,000. A stipulation was sent to plaintiff’s attorney

but was not executed or returned.”). In this case, Defendants have not presented any evidence

that they actually sought such a stipulation, or that Plaintiff refused one. But more importantly,

Felipe and Juarbe stand only for the proposition that a plaintiff’s refusal to stipulate to damages

below $75,000 is some evidence that the amount-in-controversy requirement is met. As a

leading treatise explains, courts “have tended to . . . allow[] [a] plaintiff’s failure to stipulate that

damages do not exceed $75,000 to raise an inference or count as evidence that the jurisdictional

requirement is met,” but have not treated failure to stipulate as dispositive. 14AA Wright &


                                                    4
Miller, Federal Practice and Procedure § 3702.1 (4th ed.). Plaintiff’s silence in this case might

offer some support for the contention that more than $75,000 is at issue, but it is not enough to

meet Defendants’ burden of showing a “reasonable probability that the jurisdictional amount has

been reached.” Robinson, 2019 WL 1614831, at *2 (internal quotation marks and citation

omitted).

       Accordingly, Plaintiff’s motion to remand is GRANTED. The Clerk of Court is directed

to close the case and remand it to Supreme Court, Bronx County, and to terminate the motion at

ECF No. 7.

       SO ORDERED.

Dated: November 21, 2019
       New York, New York




                                                 5
